DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-24 of U.S. Patent No. 10,451,166. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented claims encompasses the scope of the patented claims, wherein all of the claimed elements in the pending claims are set forth in the patented claims.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,054,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented claims encompasses the scope of the patented claims, wherein all of the claimed elements in the pending claims are set forth in the patented claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14, lines 19 and 20, recite “the bases of the teeth are laterally asymmetrically arranged about the centerline of the drive chain”.  It is unclear how the teeth bases are laterally asymmetric with the centerline of the drive chain.  Is the entire base considered?  Can only a portion of the base be considered?  Do the bases alternate on one side of the centerline or does this mean they’re all on one side of the centerline of the chain drive?  What if a portion of a base is on the centerline?  Lines 21 and 22 have a similar issue with lateral asymmetry and the top surfaces.
Claim 14 recites the limitation "the teeth" in line 19.  There is insufficient antecedent basis for this limitation in the claim.   Line 21 has the same issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites “the first tooth is adjacent the second tooth”.  However, independent claim 14, line 5, recites “the plurality of teeth includes a first tooth and an adjacent second tooth”.  While not identically worded, these limitations appear to be the same.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a ring for driving a drive chain for a bicycle, comprising: a plurality of teeth that are connected to one another and serially arranged; wherein the plurality of teeth includes a first tooth and an adjacent second tooth; wherein the first tooth has a first face and a second face and a first tooth thickness measured as a distance between the first face of the first tooth and the second
 face of the first tooth; wherein the second tooth has a first face and a second face and a second tooth thickness measured as a distance between the first face of the second tooth and the
second face of the second tooth; wherein the first thickness and the second thickness at their respective thickest points are substantially identical; wherein a first subset of the plurality of teeth is configured to have a first cross-sectional shape at a respective base; and wherein a second subset of the plurality of teeth is configured to have a second cross-sectional shape at a respective base that is different from the first cross-sectional shape.  
	Reiter et al., U.S. Patent Publication 2014/0364259 (Reiter) is considered to be the closest art of record.  Reiter discloses two subsets of teeth having different cross-sectional shapes are their respective tooth bases.  However, the thicknesses of first and second teeth at their thickest points are not substantially the same.  For examination purposes the terms first face, second face and outer face are understood to be synonymous in describing where the thickness distances are located.
 	Additionally, the prior art of record fails to teach or suggest  drive system for a vehicle, comprising: a drive chain having a plurality of links and a centerline; and a chain ring having a plurality of teeth that are connected to one another and serially arranged;  wherein the plurality of teeth includes a first tooth and an adjacent second  tooth;  wherein the first tooth has a first face and a second face and a first tooth  thickness measured as a distance between the first face of the first tooth and the second  face of the first tooth;  wherein the second tooth has a first face and a second face and a second tooth thickness measured as a distance between the first face of the second tooth and the second face of the second tooth; wherein the first thickness and the second thickness at their respective thickest points are substantially identical; wherein each first tooth has a base having a centerline and a top surface having a centerline; wherein each second tooth has a base having a centerline and a top surface having a centerline; wherein each centerline of each base of at least a first group of the plurality of teeth is offset laterally in a first direction from the centerline of the drive chain; and wherein each centerline of each top surface of each tooth is offset laterally from the centerline of the drive chain in the first direction and the centerlines of the top surfaces of any two adjacent teeth are offset from one another.  
 	Reiter et al., U.S. Patent Publication 2014/0364259 (Reiter) is considered to be the closest art of record.  Reiter has first and second teeth with top surfaces having centerlines offset from the centerline of the drive chain in a first direction.  However, the centerlines of the top surfaces of any two adjacent teeth are NOT offset from one another. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-16, 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654